EXHIBIT 10.1


SUMMARY OF FUTURE PERFORMANCE-BASED RESTRICTED STOCK AWARDS


On February 26, 2013, the Board of Directors (the “Board”) of Georgia-Carolina
Bancshares, Inc. (the “Company”) approved a new manner in which the Company will
make annual awards of restricted stock to its named executive officers.
Previously, annual equity awards of restricted stock were not tied to any
specific performance metric. The Board resolved that an annual incentive award
to the Chief Executive Officer and the Chief Financial Officer (if any) shall be
paid in restricted stock with three (3) year cliff vesting based on a formula
related to the Company’s return on average assets (“ROAA”). The formula for
determining the number of shares of restricted stock to be awarded is based on
the Company’s achievement of its annual ROAA goals, this year ranging from 0.85%
(threshold award percentage) to 1.25% (stretch award percentage) of achievement,
with a straight line calculation being used for awards between the ROAA
threshold and the stretch. If the threshold ROAA target is achieved, then the
eligible executive will automatically receive a minimum number of shares of
restricted stock, which will range up to a maximum number if the stretch is
achieved.
 
For 2013, the following executive officers are eligible to receive bonus awards
of restricted stock based on the foregoing ROAA linked formula in the following
fashion:
 

 
●
Remer Y. Brinson, III (CEO): 2,500 shares (threshold) – 5,000 shares (stretch).

 
●
Thomas J. Flournoy (CFO): 1,500 shares (threshold) – 3,000 shares (stretch).

 